McGown, J.
The issue, being the only one, as above stated, was purely a question of fact, to be determined by the jury upon all the evidence presented before them. It was their province to pass .upon the evidence submitted; to give such credit to the testimony of each witness presented before them as in their judgment it was entitled to; and also such weight to the testimony as they deemed it entitled to, after seeing the witnesses upon the 'stand, and the *329manner in which each witness gave his evidence. Chief Justice MoAdam in his charge presented to the jury the real question at issue, and such issue was fully and fairly presented to them by him. I find no errors in any of the rulings made, and, the jury having found for the plaintiff upon the only question of fact submitted, the order and judgment appealed from must be affirmed, with costs.
Browne and Ehrlich, JJ., concurred.